SEABURY, J.
The evidence establishes that the machine was sold by the plaintiff to the defendant for $145, and that $75 was joaid on account of the purchase price. We think the evidence of the plaintiff was not credible. He denied that he signed a receipt for the money paid him, but subsequently admitted his signature to such receipt. The receipt showed the absolute sale of the machine to the defendant.
Proof was also offered by the defendant to show that the sale made < to him was absolute, and not conditional, and this testimony was corroborated by a witness called by the plaintiff. The claim of the plaintiff that the machine was sold under an oral conditional sale agreement is without credible support in the evidence.
Judgment reversed, and complaint dismissed, with costs, and without prejudice to the plaintiff’s right to sue for any part of the balance alleged to be due. All concur.